Citation Nr: 1427173	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for myalgia.

2.  Entitlement to service connection for a left clavicle disorder.

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a hearing before the Board.

Prior to initial adjudication of these claims by the Board, the Veteran requested a hearing which was scheduled for December 2, 2009.  He failed to appear without explanation.  Consequently, the hearing request was considered withdrawn in the Board's March 2012 initial remand of these claims. See 38 C.F.R. § 20.702(d)  (2013).

Subsequent to the March 2012 Board remand, the Veteran, through his representative, requested that a hearing before the Board be rescheduled and in a Post-Remand Brief dated April 17, 2014, the Veteran's representative requested the Board remand the appeal to afford the Veteran a hearing.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a)  (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).
Accordingly, the Board will remand the claims to afford the Veteran a hearing before a Veterans Law Judge in accordance with his request.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to clarify the type of hearing he is requesting, i.e. a Travel Board hearing, videoconference hearing or Central Office hearing.

2.  Schedule the Veteran for a hearing before the Board in accordance with applicable procedures. The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



